No. 12980

       I N THE SUPREME COURT O THE STATE O M N A A
                              F           F OTN

                                     1975



I N THE MATTER O THE INTERPRETATION O
                     F                F
SENATE BILL NO 2 3 , CHAPTER NO 491,
Montana S e s s i o n Laws of 1973.
BOARD O COUNTY COMMISSIONERS O
        F                           F
MISSOULA COUNTY, MONTANA,

                         Appellant,



J. G. "BUD" LAMOREAUX, J O H N V. MOON,
and DENNIS WOOD,

                         Respondents.



Appeal from:    D i s t r i c t Court of t h e F o u r t h J u d i c i a l D i s t r i c t ,
                Honorable J a c k L. Green, Judge p r e s i d i n g

Counsel o f Record:

     For Appellant :

          Hon. Robert L. Woodahl, A t t o r n e y G e n e r a l , Helena,
           Montana
          James Walsh, A s s i s t a n t A t t o r n e y G e n e r a l , a p p e a r e d ,
           Helena, Montana
          R o b e r t L. Deschamps 111, County A t t o r n e y , M i s s o u l a ,
           Montana
          Harold V. Dye a r g u e d , M i s s o u l a , Montana

     F o r Respondents :

          G a r l i n g t o n , Lohn and Robinson, M i s s o u l a , Montana
          George D. Goodrich a r g u e d and J a c k L. Green I1 a r g u e d ,
           M i s s o u l a , Montana
          Dennis Wood, F o r t Leonardwood, M i s s o u r i



                                             Submitted:         September 9 , 1975

                                              Decided :      Oc; T - !1g75
Mr. Justice Wesley Castles delivered the Opinion of the Court.

        This is an appeal from a declaratory judgment entered
in an action brought in the fourth judicial district, Missoula
County, Hon. Jack L. Green presiding.
        On March 13, 1973, Senate Bill No. 23 was enacted by
the Forty-Third Legislative Assembly to be effective July 1,
1973.   Section 1 of that bill, which is now section 93-413,
R.C.M. 1947, provides:
        "Salaries of justices of the peace. The board
        of county commissioners shall set salaries for
        justices of the peace by resolution, provided
        that :
        "(1) if the salary of the justice of the peace
        was determined on a fee basis for the years 1971
        and 1972, he shall receive a monthly salary of
        not less than one-eighteenth of the total fees,
        civil and criminal, collected by the justice or
        his predecessor in office during the two (2)
        years 1971 and 1972.

        "(2) if the salary of the justice of the peace
        was determined on a nonfee basis for the years
        1971 and 1972, the justice shall be paid not less
        than the highest salary earned by the justice or
        his predecessor for the years 1971 and 1972."
        On July 18, 1973, the Missoula county attorney commenced
this action on behalf of the Missoula county commissioners seek-
ing an interpretation of the last clause of subsection (2) of
section 93-413 because of a dispute existing between the commis-
sioners and the justices of the peace.   The Missoula county jus-
tices were paid on a nonfee basis at a rate of $5,500 per annum
in 1971 and 1972.   They maintained that under section 93-413 they
were entitled to a minimum salary equal to the combined 1971 and
1972 rates $11,000.   The county commissioners argued that the min-
imum salary should be the highest of 1971 or 1972   -   $5,500.   On

December 18, 1974, District Judge Jack L. Green determined that
the justices of the peace were entitled to the combined 1971
and 1972 rates as their minimum annual salary beginning July 1,
 1973.     The county commissioners appealed that judgment to this
 Court.
           On review we are presented with the problem of interpret-
 ing this clause of section 93-413(2), R.C.M. 1947:
           " * * * the justice shall be paid not less than
           the highest salary earned by the justice or his
           predecessor for the years 1971 - 1972."
                                          and
           (Emphasis added)
           Appellants argue that since the adjective "highest" is
grammatically incorrect when used with the conjunction "and", this
Court should substitute the comparative adjective "higher" and
the disjunctive "or" or simply change the "and" to "or" and re-
verse the district court.     They contend this is an example of a
typographical error which the Court could easily correct by supply-
ing the better English.
           Respondents urge that we take the statute as we find it
and apply ordinary rules of grammar to interpret it.     They also
assert, partly in their brief and partly in oral argument before
us, that the combined salary interpretation as found by the dis-
trict court makes sense in view of the salaries earned by other
county officials, the entire scheme of Senate Bill No. 23, and
the intent of the 1972 Montana Constitution.
           Both parties and the district court recognize that the
intention of the legislature controls when a statute is presented
to a court for interpretation.     This is a fundamental rule of
statutory construction.     See Section 93-401-16, R.C.M. 1947, and
Dunphy v. Anaconda Co., 151 Mont. 76, 438 P.2d 660.     We again
use it today as the basis of our interpretation of section 93-
413 (2).
           We have been faced many times with inartfully drafted
and confusing language such as that found in this statute.     In
such cases rather than attempting to glean meaning from an iso-
lated clause or sentence, we have looked to the purpose of the
whole.   See Snidow v. State Board of Equalization, 93 Mont.
19, 17 P.2d 68, 18 P.2d 804; In re Takahashi's Estate, 113
Mont. 490, 129 P.2d 217; Bresnahan v. District Court, 127
Mont. 310, 263 P.2d 968; Home Bldg.   &    Loan v. Bd. of Equal-
ization, 141 Mont. 113, 375 P.2d 312; Nice v. State, 161 Mont.
448, 507 P.2d 527.
         Section 93-413 was but the first section of Senate
Bill No. 23 passed by the Forty-Third Legislature.      A consider-
ation of the title of the Act is a necessary first step in our
search for the purpose and meaning of this statute.       It reads:
         "AN ACT PROVIDING FOR THE MINIMUM NUMBER OF
         JUSTICES OF THE PEACE, THEIR COMPENSATION,
         QUALIFICATIONS, TERMS OF OFFICE, TRAINING AND
         DESIGNATION AS COUNTY OFFICERS; PROVIDING FOR
         THE COLLECTION OF FEES BY JUSTICES AND IMPROVE-
         MENT OF THEIR FACILITIES; ABOLISHING FEES IN
         CRIMINAL ACTIONS; AND DELETING REFERENCES TO
         TOWNSHIPS; ALL TO COMPLY WITH ARTICLE VII, SEC-
         TIONS 5 AND 7 OF THE 1972 MONTANA CONSTITUTION
         * * *. (Emphasis supplied)
         The Article of the 1972 Montana Constitution which this
bill sought to implement had attempted to improve and modernize
the justice court system.   Section 5 of Art. VII abolished re-
strictions placed on justice court jurisdiction in civil matters
by the 1889 Montana Constitution and provided that justice courts
function in dignified surroundings.       Section 7 of this Article
extended the term of office for justices of the peace to four
years.   Other aspects of the modernization--qualifications, train-
ing, and monthly compensation--were to be made by the Legislature.
See Art. VII, Section 5 and 7, 1972 Montana Constitution.
         With this background a brief look to the other sections
of Senate Bill No. 23 should help us to clarify the first section
of that enactment.   (section 93-413(2)) Section 2 of the bill
provided for the setting of office hours for each justice by the
county commissioners commensurate with salary received.      They
would be made regular county officials.
        Section concerned itself with the physical improvement
of the justice courts directing that such office, courtroom,
clerical assistance and supplies be provided so that the court
could function properly in dignified surroundings.
        Section 4 modernized the structure of the justice court
system by changing the former allocation of two justices per
township to at least one per county, by specifying that justices
of the peace were to be elected on a nonpartisan judicial ballot
similar to the judges of the district court, and by providing
for qualifications to be a justice of the peace as well as a
training course for elected justices.
        The balance of the bill contained numerous "housekeeping1'
revisions of the Code consistent with the elevation of justice
courts to full county office status.
        It is less than logical to believe that the Forty-Third
Legislature would have upgraded all aspects of the justice court
system excepting salary.   Indeed the legislature spoke first in
the bill to the salary issue.   We must assume, based on the Con-
stitution and the other sections of the bill, that the legislature
intended to improve salaries also.   Application of the ordinary
rules of grammar to the statute section in question results in
the raising of minimum salaries for nonfee justices of the peace
to a decent level comparable to that received by other county
elected officials.   This interpretation insures the significant
improvement of the justice court system as contemplated by the
1972 Montana Constitution and Senate Bill No. 23.    Therefore,
the judgment of the district court is affirmed.




We concur:   A




  Chief Justice
                            - 5 -
Justices